10/19/2022


         IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: OP 22-0515
                   Supreme Court Cause No. OP 22-0515


INGE RUDBACH,

                Petitioner,

v.
                                                  ORDER GRANTING
TWENTY-FIRST JUDICIAL DISTRICT                   EXTENSION OF TIME
COURT, RAVALLI COUNTY,
HONORABLE JENNIFER B. LINT,
Presiding,

               Respondent.


        Upon Travis and Jodie Spencer’s Unopposed Motion for Extension of Time

to File Response Brief, and with good cause appearing therefor,

        IT IS HEREBY ORDERED that the Spencers shall have up to and including

November 21, 2022, by which they may file their Response to Inge Rudbach’s

Petition for Writ of Supervisory Control.

     ELECTRONICALLY SIGNED AND DATED AS INDICATED BELOW




                                                                         Electronically signed by:
Order                                                                          Mike McGrath 1
                                                                  Chief Justice, Montana Supreme Court
                                                                             October 19 2022